ORDER

Following disposition of this appeal on June 17, 2014, an active judge of the Court requested a poll on whether to rehear the case en Banc. A poll having been conducted and a majority of the active judges of the Court having voted in favor of rehearing this appeal en Banc, IT IS HEREBY ORDERED that this appeal be heard en Banc. See Fed. R.App. P. 35(a). The en Banc panel will consist of the active judges of the Court. See 28 U.S.C. § 46(c).
The parties are instructed to brief all issues relevant to the appeal, including:
(1) Whether the Fourth Amendment was violated when, pursuant to a warrant, the government seized and cloned three computer hard drives containing both responsive and non-responsive files, retained the cloned hard drives for some two-and-a-half years, and then searched the non-responsive files pursuant to a subsequently issued warrant; and
(2) Considering all relevant factors, whether the government agents in this case acted reasonably and in good faith such that the files obtained from the cloned hard drives should not be suppressed.
Briefing is not restricted to the issues and arguments presented to the original panel. We invite amicus curiae briefs from interested parties. Appellant’s brief and appendix, and any amicus curiae briefs in support thereof, shall be filed by July 29, 2015. Appellee’s brief and appendix, and any amicus curiae briefs in support thereof, shall be filed by August 28, 2015. The Appellant’s reply brief shall be filed by September 14 11, 2015.
Oral argument will be held on September 30, 2015, at 3:30 p.m. at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.